DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gear assembly" in line 4 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner is interpreting the limitation as “the drive assembly”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman et al. (U.S. Patent Publication No. 2016/0249927 A1).
Regarding claim 1, Beckman et al. discloses a surgical instrument system (Fig. 124), comprising: a main body (16070) having a plurality of surfaces (surfaces of housing 16070, Fig. 124) that define an 
Regarding claim 2, Beckman et al. discloses the system of claim 1, wherein the effector assembly comprises: a frame (end effector body, Paragraph 0509, Fig. 122) having a first end (first end of end effector body, Paragraph 0509, Fig. 122) that is connected to (Fig. 122, via articulation joint 16030) the elongated shaft (16020); and a pair of movable (Paragraphs 0509-0510) arms (16040/16050) that are positioned along (Fig. 122) a second end (second end of end effector body, Paragraph 0509, Fig. 122) of the frame (end effector body, Paragraph 0509, Fig. 122). (Fig. 122, Paragraphs 0509-0510). 
Regarding claim 3, Beckman et al. discloses the system of claim 2, wherein the arms (16040/16050) are configured to move omnidirectionally (about articulation joint 16030) in response to a movement (Paragraph 0511) of the handle (16071). (Figs. 124 and 126, Paragraphs 0509-0511 and 0514-0516). 

Regarding claim 5, Beckman et al. discloses the system of claim 1, wherein the handle (16071) comprises two handle segments (16080/16090) that extend outward (Fig. 122) perpendicularly from (Fig. 122) a major axis (longitudinal axis of 16020) of the elongated shaft (16020). (Fig. 122). 
Regarding claim 6, Beckman et al. discloses the system of claim 1, wherein the tool (16000) is removably positioned (Figs. 1 and 124, Abstract, Claim 8, Paragraph 0559) onto the main body (16070). (Figs. 1 and 124, Abstract, Claim 8, Paragraph 0559).
Regarding claim 7, Beckman et al. discloses the system of claim 1, wherein the main body (16070) includes an opening (Fig. 124, opening where drive systems 16082/16092 resides within, and guides 16074 define a bottom portion of) along (Fig. 124) a front end (front end of 16070). (Fig. 124, Abstract, Claim 8, Paragraph 0559).
Regarding claim 8, Beckman et al. discloses the system of claim 7 wherein the tool body (16010) includes a shape (Fig. 122) and size (Fig. 122) that is complementary to (Fig. 122) the opening (Fig. 124, opening where drive systems 16082/16092 resides within, and guides 16074 define a bottom portion of) of the main body (16070). (Fig. 124, Abstract, Claim 8, Paragraph 0559).
Regarding claim 9, Beckman et al. discloses the system of claim 8, wherein the tool body (16010) is removably positioned within (Fig. 122) the opening (Fig. 124, opening where drive systems 16082/16092 resides within, and guides 16074 define a bottom portion of) of the main body (16070). (Figs. 122-124, Abstract, Claim 8, Paragraph 0559).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (U.S. Patent Publication No. 2016/0249927 A1) in view of Vezzu et al. (U.S. Patent Publication No. 2015/0238355 A1). 
Regarding claim 10, Beckman et al. discloses the system of claim 1 as seen above. 
However, Beckman et al. fails to disclose wherein the tool body, the elongated shaft and the effector assembly are constructed from surgical grade steel.
Vezzu et al. teaches similar device wherein the tool body (10), the elongated shaft (11) and the effector assembly (13/14) are constructed from surgical grade steel (Paragraph 0026).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Beckman et al. to incorporate the material compoisition teachings of Vezzu et al. The motivation for the modification would have been to allow for the device to be sterilizable and thus reusable (Vezzu et al. Paragraph 0026). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771